      Case 3:20-cv-11765-MGM Document 12-12 Filed 10/06/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
 MASSACHUSETTS FAIR HOUSING                        )
 CENTER and HOUSING WORKS, INC.,                   )
                                                   )
                Plaintiffs,                        )
                                                   )
                 v.                                )
                                                     Civil Action No. 3:20-cv-11765
                                                   )
  UNITED STATES DEPARTMENT OF                      )
  HOUSING AND URBAN DEVELOPMENT                    )
  and BEN CARSON, Secretary of the                 )
  Department of Housing and Urban                  )
  Development,                                     )
                                                   )
                Defendants.                        )
                                                   )

                          DECLARATION OF BRENDA TORPY

I, Brenda Torpy, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by the Champlain Housing Trust (“CHT”).

Champlain Housing Trust

   2. I serve as the CEO of CHT, a membership-based nonprofit that creates and preserves
      affordable housing in northwest Vermont. Founded in 1984, CHT is the largest
      community land trust in the United States. We manage 2,400 apartments and steward 630
      owner-occupied homes in our signature shared-equity program, offer homebuyer
      education and financial fitness counseling, provide services to five housing cooperatives,
      and offer affordable energy efficiency and rehabilitation loans.

   3. Our Mission is to support the people of northwest Vermont and strengthen their
      communities through the development and stewardship of permanently affordable homes
      and related community assets. Our Vision is that the communities of Northwest Vermont
      will be diverse and inclusive with safe, decent, affordable, and attractive housing choices
      for all people. In 2008, CHT was awarded the United Nations World Habitat Award for
      our innovative, sustainable programming.

   4. In direct response to COVID-19, CHT launched the Re-Housing Recovery Program,
      which provides grants to property owners to rehabilitate vacant and distressed apartments


                                               1
      Case 3:20-cv-11765-MGM Document 12-12 Filed 10/06/20 Page 2 of 5




      to increase available affordable rental housing, particularly for vulnerable and homeless
      households impacted by COVID-19. Additionally, CHT is purchasing a motel and
      creating 68 new affordable apartments in Essex Junction, Vermont for households
      experiencing homelessness.

   5. CHT develops new, and preserves existing, affordably priced housing, including resale-
      restricted homes, multi-family rental apartments, and limited equity cooperative homes.
      We also develop service-enriched and transitional housing, commercial spaces,
      community facilities, community parks, and other nonresidential amenities that provide a
      foundation for strong, vital communities. We also offer a lending program to serve
      individuals unable to access traditional financing.

   6. CHT’s historic target area is the City of Burlington’s Old North End, the region’s largest
      concentration of poverty and Vermont’s most multicultural area with a large population
      of New Americans and refugees. CHT has a significant amount of housing in the Old
      North End, a neighborhood that has historically suffered from aging, substandard housing
      stock, and periods of neglect and disinvestment.

   7. There are a large number of immigrant and refugee individuals and families in our
      housing. In CHT’s affordable apartments, roughly 63% of our residents are White, 25%
      are Black or African American, 8% are Asian, and 2% are American Indian or Alaskan
      Native. By contrast, Vermont’s population is 94.2% White. In CHT’s affordable shared
      equity homes, 86.4% of our homeowners are White, compared to 97.2% of all
      homeowners.

   8. In my role as CEO at CHT, I primarily work with community leaders to advance our
      mission, and provide leadership and support to CHT’s 110 staff members. Prior to joining
      CHT in 1991, I worked in a variety of jobs in the housing field, including at the Vermont
      Housing Finance Agency, the City of Burlington and a community action agency.

The Impact of the Challenged Rule on CHT and its Members

   9. I understand that the U.S. Department of Housing and Urban Development has issued a
      new regulation on the disparate impact provisions of the Fair Housing Act (the “Final
      Rule”), and I have reviewed the rule.

   10. The Final Rule will undermine the broad remedial goals of the Fair Housing Act to
       eviscerate segregation, promote housing choice, and provide equal access for all to safe,
       affordable homes. In particular, the effect of the Final Rule, coupled with the recent
       rollback of the Affirmatively Furthering Fair Housing Rule, will preclude advocates from
       negotiating with or bringing legal challenges against municipalities that adopt zoning
       policies that impede multifamily development.

   11. As outlined in CHT’s Strategic Plan for 2020-2022, the cumulative impact of restrictive
       zoning practices presents a serious challenge to our housing work, as in Vermont, the use
       of inclusionary zoning by a municipality is purely optional.


                                               2
   Case 3:20-cv-11765-MGM Document 12-12 Filed 10/06/20 Page 3 of 5




12. It is exceedingly difficult, if not impossible, for CHT to develop new, multi-family
    housing to meet the needs of our members in cities and towns that employ restrictive
    zoning practices, including but not limited to excessive restrictions on the location and
    allowed density of multi-family housing, including both new housing and conversion of
    extant single-family to multi-family units, unreasonable or costly requirements for the
    siting, layout and design of new or expanded mobile home parks, and large minimum lot
    sizes and low densities of residential development.

13. On several occasions, even though CHT was able to build multifamily housing, the
    project was severely delayed and the organization was forced to decrease the allowed
    density, both of which resulted in higher costs. These include Harrington Village in
    Shelburne, Vermont, a wealthy suburb of Burlington; O’Dell apartments in South
    Burlington, an inner core suburb; and South Meadow Apartments in Burlington proper.
    Together, these three examples account for 250 affordable homes in a very tight and
    high-cost housing market area.

14. Lengthy and unpredictable permitting processes have also posed a major impediment to
    our development of affordable housing. Some projects can be halted simply by the
    objection of one neighbor. Recently, opposition to a 750-home multifamily, mixed
    income, intergenerational development was stalled by one neighbor who felt he had
    rights to the “viewshed” across the road from him—even after three years of planning
    and public process. On another occasion, our restoration of a former boarding house in
    the heart of Burlington to house single women experiencing homelessness was held up by
    a single neighbor and CHT was forced to expend time and resources to challenge him in
    court.

15. Local zoning codes allow protection of the “character” of neighborhoods or communities
    as a criterion, as does our state zoning overlay, Act 250. This notion of “character” is
    often used a proxy for discrimination. One local community forced a phased-in
    development of recovery housing for people with substance use disorder because of
    unfounded fears. Another community in Northwest Vermont unsuccessfully attempted to
    use restrictive zoning to claim that people who were homeless were not members of the
    general public in order to prevent them access to housing and services in their town.

16. These permitting and zoning practices restrict housing choice, ensuring that low-income
    renters or mobile park residents—who overwhelmingly belong to classes protected under
    the Fair Housing Act—are clustered in small areas. To that end, these practices increase
    and perpetuate segregative housing patterns.

17. Advocates like CHT and our partners rely on disparate impact theory, and the powerful
    language of the Supreme Court in Inclusive Communities, to push back against towns and
    cities that seek to curb the development of multifamily, affordable housing or mobile
    home parks. If the Final Rule takes effect, more municipalities will press ahead with
    restrictive zoning and permitting practices, directly inhibiting CHT’s Mission, Vision,




                                            3
   Case 3:20-cv-11765-MGM Document 12-12 Filed 10/06/20 Page 4 of 5




   and Strategic Plan of building additional affordable units throughout Northwest Vermont
   to serve and support its members.

18. In addition, I have seen firsthand that property owners engage in housing discrimination
    throughout Vermont. In my lengthy experience at CHT, coupled with hundreds of intakes
    with clients and conversations with community partners, I have seen numerous examples
    of housing discrimination that appears facially neutral but has a disproportionate effect on
    one or multiple protected classes. For example, we have repeatedly seen the denial of
    rental applications to immigrants and refugees due to poor or no credit, even though their
    country of origin had a different credit reporting structure.

19. Landlords across Northwest Vermont have used economic incentives and the high costs
    of an eviction proceeding to justify their reliance on discriminatory policies, such as
    automatic rejections of anyone named in an eviction case, and eviction or nonrenewal of
    lease for tenants who are abused by a spouse or partner.

20. We have assisted rental applicants in challenging these policies, as well as directed them
    to other legal resources, on the grounds they are violative of the Fair Housing Act on a
    theory of disparate impact. However, if disparate impact claims are unavailable, our most
    vulnerable communities would receive far less protection, leaving property owners and
    managers emboldened to engage in discrimination.




                                             4
       Case 3:20-cv-11765-MGM Document 12-12 Filed 10/06/20 Page 5 of 5




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.
             23rd
DATED this ____ day of September 2020, at ____.
                                               Chittenden

                                                      Brenda  M Torpy
                                                      ___________________________________
                                                      Brenda M Torpy (Sep 23, 2020 06:39 EDT)

                                                                                            Brenda Torpy
                                                                                   Chief Executive Officer
                                                                                  Champlain Housing Trust




                                                5
